Citation Nr: 1738749	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-29 556	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include tarsal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 50 percent, prior to January 12, 2012, for posttraumatic stress disorder (PTSD).

3.  Entitlement to higher staged initial ratings for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as noncompensable prior to January 12, 2012, and as 10 percent disabling from January 12, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to August 1997, and from July 2001 to February 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office RO) in Nashville, Tennessee.


FINDING OF FACT

In written correspondence dated February 14, 2017 and March 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of the issues on appeal is requested.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral foot disability, to include tarsal tunnel syndrome, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 50 percent, prior to January 12, 2012, for posttraumatic stress disorder (PTSD), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to higher staged initial ratings for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as noncompensable prior to January 12, 2012, and as 10 percent disabling from January 12, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for service connection for bilateral foot disability, to include tarsal tunnel syndrome, is dismissed.

The appeal for an initial rating in excess of 50 percent, prior to January 12, 2012, for PTSD, is dismissed.

The appeal for higher staged initial ratings for DDD of the lumbar spine, rated noncompensable prior to January 12, 2012, and 10 percent from January 12, 2012, is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


